UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4987



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DAVID RICKY GODWIN, SR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-03-240-BO)


Submitted:   June 28, 2006                 Decided:   July 13, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


John P. O’Hale, NARRON, O’HALE & WHITTINGTON, Smithfield, North
Carolina; Joseph E. Zeszotarski, Jr., POYNER & SPRUILL, L.L.P.,
Raleigh, North Carolina, for Appellant. Frank D. Whitney, United
States Attorney, Anne M. Hayes, Assistant United States Attorney,
Christine Witcover Dean, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

                                     I.

     Defendant David Ricky Godwin appeals his sentence for one

count of operating an illegal gambling business in violation of 18

U.S.C. § 1955 and one count of structuring financial transactions

to avoid a reporting requirement in violation of 31 U.S.C. § 5324.

On August 15, 2003, pursuant to a plea agreement with the United

States, Godwin pleaded guilty to both counts in connection with

illegal video poker activities.

     Under the plea agreement, Godwin agreed to “disclose fully and

truthfully in interviews with Government agents, . . . all conduct

relevant to the Criminal Information and any other crimes of which

[Godwin had] knowledge.”        Memorandum of Plea Agreement at 3.     In

return, the Government agreed to “make known to the Court at

sentencing the full extent of [Godwin’s] cooperation . . . .”          Id.

at 8.    However, the Government did not promise “to move for a

departure pursuant to U.S.S.G. § 5K1.1, 18 U.S.C. § 3553(e), or

Fed. R. Crim. P. 35.”     Id.     Godwin also agreed to waive his right

to appeal his sentence, except in limited circumstances not at

issue in this appeal.     Id. at 1-2.

     Godwin cooperated with the Government for a two-year period

after   entering   his   guilty    plea   and   before   sentencing.   The

Presentence Investigation Report (“PSR”) which was prepared for his

sentencing calculated Godwin’s advisory guideline range for both


                                      3
counts as 70-87 months.        J.A. 128-29.    The statutory maximum term

of imprisonment for Godwin’s violation of 18 U.S.C. § 1955 was 60

months, so the advisory guideline range for that count was lowered

to 60 months.     Id.

     At the sentencing hearing held on September 8, 2005, the

district court first set out the guideline offense level and range

of imprisonment from the PSR.         The Government then presented the

following information regarding Godwin’s cooperation to the court:

     (1)   Godwin voluntarily paid $5,000,000 to cover the amount of

           forfeiture* because he recognized that the Government had

           a lien on nearly $10,000,000 worth of property, J.A. 88;

     (2)   Godwin surrendered over 300 video gambling machines to

           the      Government      that      were    illegal,         outdated,

           environmentally hazardous and would cost the government

           a substantial amount of money to destroy, J.A. 89;

     (3)   The Government debriefed Godwin on his illegal activities

           up to eight times, J.A. 89;

     (4)   Godwin wore a surreptitious recording device and spoke to

           a     number   of    individuals    in    an     effort    to    obtain

           incriminating evidence, but made self-serving statements

           during    these     conversations   that       allowed    the   subject




     *
      The Plea Agreement required Godwin to forfeit specified
property and money. Memorandum of Plea Agreement at 4.

                                      4
           individuals to avoid making inculpatory statements, J.A.

           89, 91-92;

     (6)   Evidence     suggested    that,         prior         to   recording    these

           conversations, Godwin warned the subject individuals that

           he was cooperating with the Government, J.A. 91-92; and

     (5)   Godwin told agents about taking money from a public

           official    and     delivering         it    to   a    possible     political

           candidate, but changed his story numerous times and was

           caught     in   a    number       of        documented      lies,     thereby

           undermining the value of his testimony, J.A. 90.

Based on the character and quality of Godwin’s cooperation, the

Government recommended that the district court sentence him within

the guideline range.       The district court sentenced Godwin to a 60-

month term of imprisonment for violating 18 U.S.C. § 1955 and a

concurrent 84-month term for violating 31 U.S.C. § 5324.                             The

district court did not depart from the recommended guideline range.

     Godwin then timely filed this appeal.



                                     II.

     Godwin argues that the Government breached the plea agreement

by failing to inform the district court of the “full extent” of his

cooperation and denigrating part of his cooperation at sentencing.

We review the Government’s conduct under the plea agreement for

plain error because Godwin raised this issue for the first time on


                                         5
appeal.       United States v. Uzenski, 434 F.3d 690, 708 (4th Cir.

2006).    In order to establish plain error, Godwin must “show that

(1) there was error; (2) the error was plain; and (3) the error

affected his substantial rights.”              Id.     In addition, we will only

note plain error if the error “seriously affect[s] the fairness,

integrity or public reputation of judicial proceedings.”                     United

States v. Olano, 507 U.S. 725, 732 (1993) (quoting United States v.

Young, 470 U.S. 1, 15 (1985)) (alterations in original).

     We need not progress past the first step of the plain error

analysis because, after carefully reviewing the record, we find no

error    in    the    Government’s     conduct    at    sentencing.        The   plea

agreement required the Government to present the “full extent” of

Godwin’s cooperation to the district court.                  Memorandum of Plea

Agreement at 8.           At sentencing, the Government provided a detailed

account       of   the      nature,   extent     and    character     of   Godwin’s

cooperation. J.A. 88-92. Although this account was not exhaustive

and included negative commentary regarding the quality of Godwin’s

cooperation,         it    included   sufficient       detail   to    satisfy     the

Government’s obligations under the plea agreement.                   Therefore, we

find no merit to Godwin’s argument that the Government breached the

plea agreement.




                                          6
                                        III.

       Godwin next argues that the district court erred at sentencing

by failing to provide a statement of the reasons for its sentence

pursuant to 18 U.S.C. § 3553(c).             We do not reach the substance of

this   argument      because   Godwin    waived   his    right        to    appeal   his

sentence.       We   enforce    an   appeal     waiver    where       the    defendant

knowingly and intelligently agrees to waive his right to appeal.

United States v. Blick, 408 F.3d 162, 169 (4th Cir. 2005).                      In the

plea agreement at issue here, Godwin agreed to “waive knowingly and

expressly all rights . . . to appeal whatever sentence is imposed

. . . .”    Memorandum of Plea Agreement at 1-2.                  Godwin does not

contend that he did not knowingly and intelligently agree to the

appeal waiver.        Rather, he contends that the appeal waiver is

without force because the Government breached the plea agreement as

alleged in section II supra.            Godwin’s argument is without merit

because the Government did not breach the plea agreement. Godwin’s

appeal waiver is operative and bars him from appealing his sentence

on the grounds raised herein.



                                        IV.

       Based on Godwin’s valid appeal waiver, we dismiss the portion

of   Godwin’s     appeal    asserting    error    in     the    district       court’s

explanation of his sentence.             In addition, we reject Godwin’s

argument    that     the   Government    violated      the     plea    agreement      at


                                         7
sentencing and affirm his sentence on that ground.        We dispose of

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the record before this Court and oral

argument would not aid the decisional process.



                                                      AFFIRMED IN PART
                                                 AND DISMISSED IN PART




                                    8